Title: To Alexander Hamilton from James McHenry, 10 January 1799
From: McHenry, James
To: Hamilton, Alexander



War Department 10 Jany 1799
Dear Sir

I wrote you on the  to request you to prepare a bill conformably to the propositions contained in my report of the 24th of Decr. ulto to the President. This morning Gen. Gun of the Committee of the Senate to whom this report has been committed waited upon me with a request from the Committee that I should prepare and furnish them with a draught of two bills, one comprising whatever in the report relates to new provisions for the regular peace and war establishment; the other all new matters appertaining to the provisional army. He added, if I thought it proper, I might comprehend in these bills all the existing provisons relative to the provisional and regular army. I think the idea judicious; and request you to be so kind as to turn to the existing laws and incorporate into the two bills all that ought to be retained of them.
Yours sincerely & affly

James McHenry
Majr. Gen. Alexr. Hamilton

 